DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/27/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2018/0297332 A1).

Regarding claims 1-6, Nishino et al. disclose an interlayer for a laminated glass (see Abstract). The interlayer comprises a thermoplastic resin such as polyvinyl acetal resin prepared from n-butyraldehyde, plasticizer and a metal salt (see Abstract and paragraphs 0082, 0088, 0097 and 0129). 
The polyvinyl acetal resin has a degree of polymerization of 200 to 4000, content of hydroxyl group of 15 to 40 mol%, acetylation degree of 0.1 to 30 mol% and acetalization degree of 60 to 85 mol% (see paragraphs 0085, 0089, 0091 and 0093). The polyvinyl acetal resin is identical to that utilized in the present invention (see paragraphs 0077, 0078, 0079, 0080 of published application). While Nishino et al. disclose mol% and present application recite wt%, the broad range of mol% disclosed by Nishino et al. will overlap with broad range of wt% in the present application. 
The plasticizer can be triethylene glycol di-2-ethylhexanoate (see paragraph 0106), which is identical to that utilized in the present invention (see paragraph 0087 of published application). 
The metal salt can be magnesium salt such as magnesium acetate or magnesium 2-ethyl butyrate (see paragraph 0132). By using the metal salt, controlling the adhesivity between the interlayer film and a lamination glass member such as a glass plate or the adhesivity between respective layers in the interlayer film is facilitated (see paragraph 0129). That is, the metal salt is a bonding strength modifier. The amount of metal salt can control the adhesivity (see paragraph 0133). Further, the interlayer can comprise oxidation inhibitor such as 2,6-di-t-butyl-p-cresol (BHT), i.e. butylated hydroxyl toluene (see paragraph 0154). A specific example includes interlayer prepared from a composition comprising polyvinyl acetal resin, plasticizer, BHT and adhesive force regulating agent such as magnesium acetate and magnesium 2-ethylbutyrate (see paragraph 0184). 
Given that Nishino et al. disclose BHT and magnesium acetate are mixed together, it is inherent or obvious that the resulting mixture would contain a metal complex comprising BHT and magnesium acetate, magnesium acetate and BHT. Accordingly, the bonding strength modifier comprises a metal complex comprising BHT and magnesium acetate, and magnesium acetate. The aforementioned bonding strength modifier is identical to that utilized in the present invention (see paragraph 0063 of published application). 
Accordingly, Nishino et al. disclose interlayer comprising polyvinyl acetal resin, plasticizer and bonding strength modifier identical to that utilized in the present invention. Therefore, the interlayer of Nishino et al. is identical to that utilized in the present invention. Given that the interlayer of Nishino et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Nishino et al. has presently claimed properties.
In light of the overlap between the claimed resin layer and that disclosed by Nishino et al., it would have been obvious to one of ordinary skill in the art to use an interlayer that is both disclosed by Nishino et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claims 7-10, Nishino et al. disclose the interlayer as set forth above. Nishino et al. disclose a laminated glass (light transmitting laminate) comprising first lamination glass member (first light transmitting layer), second lamination member (second light transmitting layer) and the interlayer arranged between the first lamination glass member and the second lamination glass member (see paragraph 0162). The laminated glass is high in visible light transmittance (see paragraph 0167). That is, the laminated glass is light transmitting laminate. The laminated glass is used for vehicles, which reads on a vehicle comprising the transmitting laminate (see paragraph 0167). 
Nishino et al. do not explicitly disclose the light transmitting laminate has a yellowness index or average whitening distance as presently claimed. However, given that the light transmitting laminate of Nishino et al. is identical to that presently claimed, it is inherent or obvious that the light transmitting laminate has a yellowness index or average whitening distance as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787